
	

113 S2136 IS: To ensure that oil transported through the Keystone XL pipeline into the United States is used to reduce United States dependence on Middle Eastern oil.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2136
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To ensure that oil transported through the Keystone XL pipeline into the United States is used to
			 reduce United States dependence on Middle Eastern oil.
	
	1.Energy security(a)In generalSubject to subsection (b), the Secretary of Energy shall ensure that any crude oil and bitumen
			 transported into the United States by the Keystone XL pipeline, and all
			 refined petroleum fuel products originating from that crude oil or
			 bitumen, will be entered into domestic commerce  in the United States for—(1)use as a fuel; or(2)the manufacture of another product.(b)Waivers authorizedThe President may waive the requirement described in subsection (a) if—(1)the President determines that a waiver is in the national interest because it—(A)will not lead to an increase in domestic consumption of crude oil or refined petroleum products
			 obtained from countries hostile to United States interests or with
			 political and economic instability that compromises energy supply
			 security;(B)will not lead to higher costs to refiners who purchase the crude oil than the refiners would pay
			 for crude oil in the absence of the waiver; and(C)will not lead to higher gasoline costs to consumers than consumers would pay in the absence of the
			 waiver;(2)an exchange of crude oil or refined product provides for no net loss of crude oil or refined
			 product consumed domestically; or(3)a waiver is necessary under the Constitution, a law, or an international agreement.
				
